UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 08-1342



MARIAN MARSHALL,

                Plaintiff - Appellant,

          v.


GARY COMPHER,

                Defendant - Appellee.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (1:07-cv-
02394-AMD)


Submitted:   July 31, 2008                 Decided:   August 4, 2008


Before NIEMEYER, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Marian Marshall, Appellant Pro Se. Daniel Joseph O’Brien, Jr.,
Assistant Attorney General, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Marian   Marshall   appeals   the   district   court’s   order

granting Gary Compher’s motion to dismiss.       We have reviewed the

record and find no reversible error.      Accordingly, we affirm for

the reasons stated by the district court. Marshall v. Compher, No.

1:07-cv-02394-AMD (D. Md. Mar. 3, 2008).        We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                              AFFIRMED




                                - 2 -